219 F.2d 510
95 U.S.App.D.C. 78
Richard H. DAVIS, Appellant,v.Arthur E. SUMMERFIELD, Postmaster General, United StatesPost Office Department, Appellee.
No. 12409.
United States Court of Appeals, District of Columbia Circuit.
Argued Feb. 7, 1955.Decided Feb. 17, 1955.

Mr. Richard H. Davis, appellant, pro se.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll and Joseph A. Rafferty, Jr., Asst. U.S. Attys., Washington, D.C., were on the brief, submitted on the brief for appellee.  Mr. Carl W. Belcher, Asst. U.S. Atty., Washington, D.C., also entered an appearance for appellee.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit judges.
PER CURIAM.


1
The appellant, Richard H. Davis, was dismissed by the Post Office Department in 1935 pursuant to charges preferred against him.  In his suit for re-instatement, filed May 3, 1954, the District Court correctly granted summary judgment to the Postmaster General because of the appellant's laches.


2
Affirmed.